DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/22 has been entered. 
Receipt is acknowledged of Amendments, Remarks and an IDS filed on 08/05/22. Claims 1 and 5 have been amended. Claim 6 has been cancelled and no new claims have been added. Accordingly, claims 1-2, 4-5, 7-12 and 14-23 remain pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7-12 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over John (US 20060280704) in view of Tarroux et al (5,869,031).

Applicant’s claims:
Claim 5 is directed to an herbal composition comprising a mixture of a) components obtained from Bellis perennis and b) components obtained from Hieracium pilosella, by a solvent extraction or a pressed juice process and wherein the components of a) and b) are present in a ratio of 1:1 to 1:9. 

	John teach topical formulations having a depigmenting effect on human skin for cosmetic and pharmaceutical use, comprising an extract of Bellis perennis L. produced by aqueous extraction comprising fractionation and electrolyte exchange (See abstract). 
It is disclosed that the terms depigmenting, whitening, lightening, brightening and bleaching are used as synonyms when describing agents that are used to prevent or diminish hyperpigmentation and also undesired darker complexion (See [0010]). 
	The extracts may be prepared from fresh or dried plant material, whereby the whole plant or the flower heads of Bellis perennis L. may be used (See [0027] and claim 12).
It is disclosed that the said compositions may be used for depigmnenting the human skin in case of irregular pigmentation pattern due to acquired hyperpigmentation such as melasma (chloasma); post-inflammatory melanoderma; solar lentigo; freckles (ephelides); age spots (lentigo senile); pigmentation spots that appear on the skin upon sun exposure, drugs such as birth control pill or other hormonal medication, perfume, pregnancy, etc. The said compositions provide unexpected finding that extracts of Bellis perennis L. exhibit an inhibitory effect on melanogenesis. The depigmenting effect is very pronounced and has a very rapid onset (See [0022]-[0024]). 
Suitable extraction media and solvents are water, aqueous buffers, glycols or glycol-water mixtures, alcohols or alcohol-water mixtures, glycerin or glycerin-water mixtures (See [0026]). 
John suggests that the extract of Bellis perennis L. may be formulated also in combination with other plant extracts or chemical compounds mentioned above having a depigmenting, anti inflammatory or anti-oxidative effect (See [0040]). 
	The said compositions may comprise about 1% to about 10% of Bellis perennis extract (See [0041]). Exemplified formulations are in a form of a cream, gel, an ointment, an emulsion (milk), a tonic (lotion), stick, dispersion, a solution, etc; and wherein the pH is adjusted to from about 4.0 to 5.0 (See Examples 1-3, and claim 4 and 9). 
	John lacks a disclosure on the other extract being from Hieracium pilosella. This is known in the art as shown by Tarroux et al. 

  	Tarroux et al teach a dermatological and/or cosmetic composition containing a depigmenting active extract of mouse-ear hawkweed and the use thereof in a cosmetic and medicament treatment (See abstract). 
Disclosed is a dermatological and/or cosmetic composition, characterized in that it contains a depigmenting active extract obtained from mouse-ear hawkweed. Mouse-ear hawkweed, Hieracium pilosella, belongs to the family of Compositae (See Col. 2, lines 19-23). 
Extraction media may be an alcohol, water or a mixture. The pH of the liquid is adjusted to from 2.5 to 8 (See Col. 3, lines 14-16 and 33-36).  
	Tarroux et al further disclose that the mouse-ear hawkweed extract is present with an umbelliferone titer of between 0.05% and 10% by weight of the total composition. The said compositions may be in the form of lotions, emulsions, creams, ointments, salves, etc. which are applied locally (See Col. 3, lines 56-64 and Col. 4, lines 10-11). 
Tarropux et al disclose a cosmetic treatment method, of an active extract of mouse-ear hawkweed to reduce and/or eliminate pigmentation marks. Pigmentations often appear under the effects of UVA and B radiation, during prolonged exposure to sunlight (See Col. 4, lines 12-18). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Tarroux et al with that of John to arrive at the instant invention. It would have been obvious to do so because Joh teach compositions for depigmentation of skin comprising extracts of Bellis perennis L. and further disclose that the said composition may be formulated in combination with other plant extracts. Tarroux et al teach compositions comprising mouse-ear hawkweed, Hieracium pilosella for depigmentation of skin. Thus, one of ordinary skill in the art interested to follow John’s disclosure would have been motivated to have looked in the art for other suitable plant extracts for the same purpose, as taught by Tarroux et al with a reasonable expectation of success.  	 
As held by the courts and stated in the MPEP, “It would be prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose in order to form a resultant method that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.” In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980). See MPEP 2144.06 entitled Art Recognized Equivalence for the Same Purpose.
Claims 1-2, 4-12 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over John (US 20060280704) in view of Tarroux et al (5,869,031), Ba Wei Cosmetics “Osmanthus Fragrans Eye Patch”, MINTEL GNPD and   Laboratoires Galénic “Eye Cream” MINTEL GNPD (both provided in IDS of 08/05/22). 

Applicant’s claims:
Claim 1 is directed to a method of treatment or reduction of formation of dark circles under the eyes and/or puffy eyes/ puffiness comprising application of an herbal composition of claim 5 to an eye area of a person in need of the treatment or reduction of formation of dark circles under the eyes and/or puffy eyes/ puffiness.
Claim 5 is directed to an herbal composition comprising a mixture of a) components obtained from Bellis perennis and b) components obtained from Hieracium pilosella, by a solvent extraction or a pressed juice process and wherein the components of a) and b) are present in a ratio of 1:1 to 1:9. 
	
The teaching of John and Tarroux et al are delineated above and incorporated herein. The references teach formulations for depigmentation of skin. The combined references do not expressly disclose treating the dark circles under the eye or puffiness. This would have been obvious over Osmanthus Fragrans Eye Patch and Laboratoires Galénic Eye Cream. 

Osmanthus Fragrans Eye Patch discloses a product comprising Bellis perennis flower extracts which is effective in treating the dark circles and puffiness under the eye. 
Laboratoires Galénic Eye Cream discloses a product comprising Hieracium pilosella extracts effective in reducing bags and under eye shadows.  

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Osmanthus Fragrans Eye Patch and Laboratoires Galénic Eye Cream with that of Tarroux et al and John to arrive at the instant invention. It would have been obvious to do so because John teach compositions for depigmentation of skin comprising extracts of Bellis perennis L. and further disclose that the said composition may be formulated in combination with other plant extracts. Tarroux et al teach compositions comprising mouse-ear hawkweed, Hieracium pilosella for depigmentation of skin. 
While the references teach a method of depigmenting the skin, which encompasses the skin under the eye, the references do not expressly disclose the dark circles under the eye. However, Osmanthus Fragrans Eye Patch and Laboratoires Galénic Eye Cream teach two eye products comprising Bellis perennis L. and Hieracium pilosella for reducing dark circles and puffiness under the eye. 
As such one of ordinary skill in the art having possession of the combined references of John, Tarroux et al, Osmanthus Fragrans Eye Patch and Laboratoires Galénic Eye Cream would have been motivated to have made and applied the said combination of plant extracts to the dark circles under the eye to improve the entire face’s condition including the under the eye area and reduce puffiness with a reasonable expectation of success.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-2, 4-12 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over John (US 20060280704) in view of Tarroux et al (5,869,031) and Znaiden et al (6,159,487).

Applicant’s claims:
Claim 1 is directed to a method of treatment or reduction of formation of dark circles under the eyes and/or puffy eyes/ puffiness comprising application of an herbal composition of claim 5 to an eye area of a person in need of the treatment or reduction of formation of dark circles under the eyes and/or puffy eyes/ puffiness.
Claim 5 is directed to an herbal composition comprising a mixture of a) components obtained from Bellis perennis and b) components obtained from Hieracium pilosella, by a solvent extraction or a pressed juice process and wherein the components of a) and b) are present in a ratio of 1:1 to 1:9. 
	
The teaching of John and Tarroux et al are delineated above and incorporated herein. The references teach formulations for depigmentation of skin. The combined references do not expressly disclose treating the dark circles under the eye. This would have been obvious over Znaiden et al.

Znaiden et al teach a cosmetic product, particularly for the eye comprising a pad and a cosmetic composition, used for reducing puffiness, soothes the eye and lessens dark circles around the eye. This method involves applying the aforementioned cosmetic composition via the pad onto the eye and its surrounding area (See abstract).
The said compositions comprise substances including plant extracts including daisy (Bellis perennis) (See Col. 2, line 56 to Col. 4, line 8). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Znaiden et al with that of Tarroux et al and John to arrive at the instant invention. It would have been obvious to do so because Joh teach compositions for depigmentation of skin comprising extracts of Bellis perennis L. and further disclose that the said composition may be formulated in combination with other plant extracts. Tarroux et al teach compositions comprising mouse-ear hawkweed, Hieracium pilosella for depigmentation of skin. 
	While the references teach a method of depigmenting the skin, which encompasses the skin under the eye, the references do not expressly disclose the dark circles under the eye. However, Znaiden et al teach a method of treating dark circles and puffiness under the eye by topical application of a composition comprising plant extracts including Bellis perennis. 
As such one of ordinary skill in the art having possession of the combined references of John and Tarroux et al would have been motivated to have also applied the said combination of plant extracts to the dark circles under the eye to improve the entire face’s condition including the under the eye area with a reasonable expectation of success.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Response to Arguments
Applicant's arguments filed 08/05/22 have been fully considered but they are not persuasive. The rejections of record have been modified. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
Applicant argues against the rejection of claims over John and Tarroux et al by arguing the surprising synergistic activity of the composition to induce the production of heme oxygenase in dark circles under eye (See Remarks, page 8). 
The argument is not found persuasive. The rejection of claims over the combination of John and Tarroux et al has been modified to meet the composition of claims 5, 7-12 and 14-23. These claims are drawn to a composition comprising a mixture of Bellis perennis L. and Hieracium pilosella at a ratio of 1:1 to 9:1. The combination or references would have led one of ordinary skill in the art to make a topical composition comprising Bellis perennis L. and Hieracium pilosella because both references teach the said extracts being beneficial in reducing pigmentation on the skin. The references also provide guidance on the concentration ranges and as such the ratio.  
Applicant also argues that the inventors have unexpectedly discovered that the combination of Bellis perennis L. and Hieracium pilosella would provide a synergistic effect that induces the production of heme oxygenase and VEGF-C. Applicant argues that John and Tarroux et al references only teach the said extracts in reducing melanin in skin and used as depigmentation agents (See Remarks, pages 8-9). 
The argument is not persuasive because 1- the limitation of synergy is not present in the claims, 2- John teach that depigmentation effect of Bellis perennis L. extract is very pronounced and rapid in onset. It is also disclosed that the extract effectively inhibits the oxidative processes in the melanocytes and thus may reduce the synthesis of new melanin, 3- the Specification discloses that “As already mentioned above, the present invention is based on the unexpected finding that components derived from Bellis perennis and Hieracium pilosella synergistically induce the production of heme oxygenase and VEGF-C, activate autophagy and increase cellular functionality and energy and also reduce melanin synthesis and as such are ideally suited for the treatment and prevention of dark circles under the eyes as well as puffiness” (See [0046]), 4- the combination of the references would have led one of ordinary skill in the art to the claimed combination which would have achieved the same results. 
Regarding the teaching of Znaiden, the argument is that Znaiden teaches over 100 extracts for reducing puffiness and that “Znaiden provides no further information or teaching that would bridge the gap between the present claims and the disclosure of John in view of Tarroux” (See Remarks, pages 10-11). 
The above argument is not found persuasive because teaching more is not a teaching away or a negative factor Zneidon teach that a number of extracts that are suitable for treating puffiness and dark circles under the eye. One of the listed extracts is Daisy (Bellis perennis). One can deduce that John‘s formulations comprising the  depigmenting extract of Bellis perennis can effectively be used for treating puffiness as well as dark circles under the eye.  
This rejection is based on the well established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518. 

Claims 1-2, 4-5, 7-12 and 14-23 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/                                                                                                                                                                                             

Mina Haghighatian
Primary Examiner
Art Unit 1616